NOTE: This order is nonprecedential
United States Court of Appeals
for the FederalCi1'cuit
ESSEX ELECTRO ENGINEERS, INC.,
Plain,tiff-Appellant,
V.
UNITED STATES,
Defendant-Appellee,
AND
AVIATION GROUND EQUIPMENT CORP.,
Defendan,t-Appellee.
2011-5016
Appeal from the United States Court of Federa1
Claims in case no. 10-CV-379, Senior Judge Eric G.
Bruggink.
ON MOTION
ORDER
Essex Electr0 Eng"ineers, Inc. moves for leave for the
United States C0urt of Fede1‘al ClaimS to "o0rrect the
docket” of that court to include certain exhibits ESsex
argues were inadvertently o1nitted. The United States

ESSEX ELECTRO ENGINEERS V. US 2
does not oppose Essex’s effort to seek this court’s 1eave, but
argues it is for the Court of Federal Claims to determine
whether any documents were inadvertently omitted from
its docket
Accordingly,
IT ls 0RDERE:o THAT:
The United States Court of Federa1 Claims is granted
leave to consider, within its discretion, Essex Electro
Eng'ineers, Inc.’s motion to correct the docket
FoR THE CoURT
NAR 93 mm rsr Jan H¢1~ba1y
Date J an Horbaly
C1erk
cc: Paul J. Seidman, Esq. FlLEo
Char1es E. Raley, Esq. U-8_."¢3E|'J:g[l; Q;AAPPEALS|_F6R
Joseph A. Pix1ey, Esq. t Lc'RCU
ma 103 2011
323 1AuHonamv
cum